

Exhibit 10.75




Amendments to Certain Stock Option Plans


Effective February 27, 2008, all stock option plans of Thermo Fisher Scientific
Inc. (the “Company”) with stock options outstanding thereunder but pursuant to
which additional stock options may no longer be granted, and all stock option
plans of the Company’s former subsidiaries assumed by the Company, that did not
already include the following provision were amended to provide that unless such
action is approved by the Company’s stockholders:  (1) no outstanding option
granted under the relevant plan may be amended to provide an exercise price per
share that is lower than the then-current exercise price per share of such
outstanding option (other than adjustments in the event of certain extraordinary
transactions) and (2) the Board may not cancel any outstanding option (whether
or not granted under the relevant plan) and grant in substitution therefor new
awards under the relevant plan covering the same or a different number of shares
of common stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled option.